     Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                          Plaintiff,             §
                                                 §
v.                                               §          CASE NO. 7:19-CV-254
                                                 §
30.00 ACRES OF LAND, MORE OR LESS,               §
SITUATE IN HIDALGO COUNTY,                       §
STATE OF TEXAS; AND VELMA E.                     §
FLORES aka VELMA E. GOMEZ,                       §
                                                 §
                        Defendants.              §


                       JOINT DISCOVERY/CASE MANAGEMENT
                              PLAN UNDER F.R.C.P. 26(f)


1.    State when and in what manner the parties conferred as required by Rule 26(f), and
      identify the counsel and/or parties who participated in the conference.

        Pursuant to Rule 26(f) Federal Rules of Civil Procedure Assistant United States Attorney
        Hilda M. García Concepcion and Erin Thorn Vela, attorney for defendant/landowner
        Velma Flores (“LO Flores”), first conferred on September 5, 2019.

        Attorneys García Concepcion and Thorn Vela, along with Efren Olivares and Emma
        Hilbert, additional attorneys for LO Flores, also conferred on September 30, 2019.

2.    State whether each party represents that it has made the initial disclosures required
      by FRCP 26(a). If not, describe the arrangements that have been made to complete
      such disclosures.

        Parties will provide initial disclosures pursuant to Rule 26(a)(1)(A) prior to October 16,
        2019, pursuant to Rule 26(a)(1)(C).

3.    List by case number and court any cases related to this one that are pending in any
      state or federal court and describe how they are related.

        Southern District of Texas, McAllen Division:

        7:19-cv-234 with Judge Alvarez – Right of Entry and Site Assessment for same
             project, adjacent parcel of land.
                                           Page 1 of 11
                            Joint Discovery/Case Management Plan
      Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 2 of 11




          7:19-cv-270 with Judge Alvarez – Right of Entry and Site Assessment for same
               project, nearly adjacent parcel of land.

4.      Briefly describe what this case is about.

        This is a civil action brought by the United States of America under the power of eminent
        domain through a Declaration of Taking at the request of the Secretary of the Department
        of Homeland Security, through the Acquisition Program Manager, Wall Program
        Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
        Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
        the taking of a temporary assignable easement beginning on the date possession is granted
        to the United States and ending 12 months later, consisting of the right of the United States,
        its agents, contractors, and assigns to enter in, on, over and across the land described in
        Schedule C of the Declaration of Taking to survey, make borings, and conduct other
        investigatory work needed to plan the proposed construction of border infrastructure.

5.      Specify the allegation of federal jurisdiction.

        Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
        U.S.C. §1358.

6.      Name the parties who disagree with the jurisdictional allegations and state their
        reasons.

        None.

7.      List anticipated additional parties that should be included, when they can be added,
        and by which parties desires their inclusion.

        None.

8.      List anticipated interventions.

        None.

9.      Describe any class-action issues.

        None.

10.    Describe the discovery plan proposed by the parties, including:

      A. What changes should be made in the timing, form or requirement for
          disclosures under Rule 26(a)?
            None.
                                             Page 2 of 11
                              Joint Discovery/Case Management Plan
Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 3 of 11




B. When and to whom the plaintiff anticipates it may send interrogatories?
      Pursuant to Fed. R. Civ. P. 26(b)(1), Plaintiff objects to the use of interrogatories in
      this condemnation action because they exceed the scope of discovery. Interrogatories
      are not proportional to the needs of this condemnation case considering the amount in
      controversy and the importance of the discovery in resolving the issues.

      The sole issue in this condemnation case is whether a nonexclusive temporary
      easement to survey and assess a portion of Defendant’s 30.00 acres (identified as Tract
      RGV-MCS-1111) creates any just compensation. Compensation for temporary
      easements is based on the market rental value of the affected area “for the term of the
      temporary easement, adjusted as appropriate for the rights of use, if any, reserved to
      the     landowner.” Uniform      Appraisal     Standards      for    Federal      Land
      Acquisitions 4.6.5.1.2; See Kimball Laundry Co. v. United States, 338 U.S. 1, 6-7
      (1949).

      The easement acquired has no effect on the market rental value of the land encumbered
      based on the purpose of the easement, its location in relation to the boundary lines of
      the larger parcel, and its minimal intrusiveness. The acquired easement does not
      interfere with the land’s current use – which appears to be vacant land, nor does it
      interfere with any use or enjoyment of the land by the landowner.

      Overall the acquired easement is minimally intrusive given that contractors will be on
      the parent tract for short periods of time and not consistently for the easement’s 12
      month term. The government is required to compensate the landowner for the loss it
      suffered for the easement’s 12 month term; however, this value is nominal given the
      nature of the easement acquired and its minimal impact on the parent tract. U.S. v.
      Michoud Indus. Facilities, 322 F.2d 698, 708 (5th Cir. 1963).

      Furthermore, any claim for damages to the Defendant’s property resulting from the
      government’s access would be addressed in a separate cause of action. Any fee
      acquisition of Defendant’s property that may later be sought would also be addressed
      in a separate cause of action.

      Additionally, the sole defense to a condemnation action is that the United States lacks
      authority for the taking. United States v. 162.20 Acres of Land, More or Less, Situated
      in Clay Cty., State of Miss., 639 F.2d 299, 303 (5th Cir. 1981) cert. denied 454 U.S.
      828 (1981). The sole issue remaining after litigation of any challenge to the right to
      take is valuation. After Fed. R. Civ. P. 26(b)(1) was amended to rely on the common-
      sense concept of proportionality Chief Justice John Roberts wrote in the 2015 Year-
      End Report on the Federal Judiciary that “the pretrial process must provide parties
      with efficient access to what is needed to prove a claim or defense, but eliminate
      unnecessary or wasteful discovery.”

      If the Court allows interrogatories in this condemnation action for a nonexclusive
      temporary easement for a right of entry then Plaintiff anticipates sending
      interrogatories to the landowner(s).
                                      Page 3 of 11
                       Joint Discovery/Case Management Plan
Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 4 of 11




C. When and to whom the defendant anticipates it may send interrogatories?
    Defendants anticipate sending interrogatories to Loren Flossman (Acquisition Program
    Manager, Wall Program Management Office, U.S. Border Patrol Program Management
    Office Directorate, U.S. Border Patrol, U.S. Customs and Border Protection,
    Department of Homeland Security), as well as potentially any other individuals
    involved in determination of Plaintiff’s estimate of just compensation for Defendant’s
    property.


    Mr. Flossman’s was the only declaration submitted by Plaintiff, and includes
    declarant’s sworn statement that he has personal knowledge of the government’s
    estimate of just compensation for the easement sought on Defendant’s property. Mr.
    Flossman stated he “caused to be deposited in the Registry of the Court” the sum of
    $100, “[t]he amount estimated to be just compensation for the taking.” (Dkt. No. 2;
    “Schedule F”, Dkt. 2-1). Defendant seeks to send interrogatories to Mr. Flossman on
    the limited issue of valuation of the 12-month easement.


D. Of whom and by when the plaintiff anticipates taking oral depositions?

    Pursuant to Fed. R. Civ. P. 26(b)(1), Plaintiff objects to the use of depositions in this
    condemnation action because they exceed the scope of discovery. Depositions are not
    proportional to the needs of this condemnation case considering the amount in
    controversy and the importance of the discovery in resolving the issues.

      The sole issue in this condemnation case is whether a nonexclusive temporary
      easement to survey and assess a portion of Defendant’s 30.00 acres (identified as Tract
      RGV-MCS-1111) creates any just compensation. Compensation for temporary
      easements is based on the market rental value of the affected area “for the term of the
      temporary easement, adjusted as appropriate for the rights of use, if any, reserved to
      the     landowner.” Uniform      Appraisal     Standards      for    Federal      Land
      Acquisitions 4.6.5.1.2; See Kimball Laundry Co. v. United States, 338 U.S. 1, 6-7
      (1949).

      The easement acquired has no effect on the market rental value of the land encumbered
      based on the purpose of the easement, its location in relation to the boundary lines of
      the larger parcel, and its minimal intrusiveness. The acquired easement does not
      interfere with the land’s current use – which appears to be vacant land, nor does it
      interfere with any use or enjoyment of the land by the landowner.

      Overall the acquired easement is minimally intrusive given that contractors will be on
      the parent tract for short periods of time and not consistently for the easement’s 12
      month term. The government is required to compensate the landowner for the loss it
      suffered for the easement’s 12 month term; however, this value is nominal given the
      nature of the easement acquired and its minimal impact on the parent tract. U.S. v.

                                      Page 4 of 11
                       Joint Discovery/Case Management Plan
Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 5 of 11



     Michoud Indus. Facilities, 322 F.2d 698, 708 (5th Cir. 1963).

     Furthermore, any claim for damages to the Defendant’s property resulting from the
     government’s access would be addressed in a separate cause of action. Any fee
     acquisition of Defendant’s property that may later be sought would also be addressed
     in a separate cause of action.

     Additionally, the sole defense to a condemnation action is that the United States lacks
     authority for the taking. United States v. 162.20 Acres of Land, More or Less, Situated
     in Clay Cty., State of Miss., 639 F.2d 299, 303 (5th Cir. 1981) cert. denied 454 U.S.
     828 (1981). The sole issue remaining after litigation of any challenge to the right to
     take is valuation. After Fed. R. Civ. P. 26(b)(1) was amended to rely on the common-
     sense concept of proportionality Chief Justice John Roberts wrote in the 2015 Year-
     End Report on the Federal Judiciary that “the pretrial process must provide parties
     with efficient access to what is needed to prove a claim or defense, but eliminate
     unnecessary or wasteful discovery.”


     If the Court allows depositions in this condemnation action for a nonexclusive
     temporary easement for a right of entry then Plaintiff anticipates deposing the
     landowner(s).

 E. Of whom and by when the defendant anticipates taking oral depositions?
     Defendant anticipates taking the oral deposition of Loren Flossman, Acquisition
     Program Manager for the property in this case, who submitted a declaration attesting
     to his personal knowledge of the government’s estimate of just compensation for the
     easement sought by Plaintiff. Defendant also seeks to take the deposition of any other
     individual involved in determining the government’s estimate of just compensation.


     Mr. Flossman submitted the only declaration in this case, which includes declarant’s
     sworn statement attesting he has personal knowledge of the government’s estimate of
     just compensation for the easement sought on Defendant’s property. Mr. Flossman
     stated he “caused to be deposited in the Registry of the Court” the sum of $100,
     “[t]he amount estimated to be just compensation for the taking.” (Dkt. No. 2;
     “Schedule F”, Dkt. 2-1). Defendant seeks to depose Mr. Flossman on the limited
     issue of valuation of this 12-month easement.

 F. When the plaintiff (or the party with the burden of proof on an issue) will be
     able to designate experts and provide the reports required by Rule 26(a)(2)(B),
     and when the opposing party will be able to designate responsive experts and
     provide their reports?

     Parties do not anticipate expert designations will be necessary in this right of
     entry case.

 G. List expert depositions the plaintiff (or the party with the burden of proof on
     an issue) anticipates taking and their anticipated completion date. See Rule
                                     Page 5 of 11
                      Joint Discovery/Case Management Plan
      Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 6 of 11



            26(a)(2)(B) (expert report)?

            Parties do not anticipate that expert depositions will be necessary in this right
            of entry case.

       H. List expert depositions the opposing party anticipates taking and their
            anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
            Parties do not anticipate that expert depositions will be necessary in this right of
            entry case.

       I.   All other matters raised in Rule 26(f).

            Not Applicable.

11.    If the parties have not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

       Plaintiff does not believe any discovery is needed in a condemnation action for a
       nonexclusive temporary right of entry.

       Defendant believes limited discovery is necessary to determine valuation of a 12-month
       fully assignable right of entry easement encumbering 30 acres.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       Because defendant only recently retained counsel and a notice of appearance was first
       entered only on September 2, 2019, no discovery has yet been undertaken.

13.    State the date the planned discovery can reasonably be completed.

       If the Court grants discovery, parties anticipate that discovery can be reasonably completed
       in 120 days.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       The parties have been unable to resolve the case; however, both parties agree to continue
       to explore options for settling this matter prior to a trial on the merits.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

       Prior to filing suit, on or about February 28, 2019, Defendants were sent correspondence
       from the United States Army Corps of Engineers (USACE) requesting written permission
       to temporarily access the Defendants’ land for a period of eighteen (18) months to conduct
       a survey, environmental assessment, appraisal, and related work to assess the Defendants’
                                            Page 6 of 11
                              Joint Discovery/Case Management Plan
      Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 7 of 11



       land for possible acquisition in support of U.S. Customs and Border Protection’s
       construction of 2018 border infrastructure. A Right of Entry and Site Assessment and
       exhibit map of the Defendant’s land was included.

       On March 12, 2019, USACE and CBP met with Velma Flores, Aleida Flores and Veronica
       Mendoza at Velma Flores’ home.

       On April 12, 2019, USACE and CBP met with Aleida Flores (Tract MCS-1200), Veronica
       Mendoza (Tract MCS-1112) and Velma Flores (Tract MCS-1111) at Velma Flores’ home.

       On April 18, 2019, a second letter requesting ROE-SE was sent.

       On April 24, 2019 a notice of intention to file a Declaration of Taking was mailed.

       On May 6, 2019 United States Attorney’s Office (USAO), represented by Attorney Hilda
       M. Garcia-Concepción, sent ROE-SE letter.

       On May 22, 2019, AUSA Hilda M. Garcia-Concepción, AUSA, met with Veronica
       Mendoza and Aleida Flores at Velma Flores’ home to discuss the request for right of entry
       and process, but negotiations were not possible. By telephone conference, Mrs. Velma
       Flores authorized Mrs. Veronica Mendoza to speak on her behalf. Land Owners requested
       meeting with the design manager.

       On June 5, 2019, AUSA Garcia-Concepcion conferred with Veronica Mendoza,
       designated speaker for Mrs. Velma Flores, and expressed the design plans were still not
       completed and that the survey and exploration was needed to be able to complete the plans,
       determine the design and location, if any, and then later be able to hold a meeting with the
       project manager to further discuss design and any possible actual taking. Negotiations
       were not possible.

       On July 2, 2019, USAO spoke with Mrs. Mendoza and explained that the wall location
       and design was not something that was yet determined and could not be determined until
       the survey was performed. Negotiations were not possible.

       On July 12, 2019, United States Attorney’s Office talked to Mrs. Flores and explained the
       Complaint and Declaration of Taking for Right of Entry would need to be filed.

16.    From the attorneys' discussion with the client, state the alternative dispute resolution
       techniques that are reasonably suitable, and state when such a technique may be
       effectively used in this case.

       The parties do not think alternative dispute resolution is applicable.




                                            Page 7 of 11
                             Joint Discovery/Case Management Plan
      Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 8 of 11



17.    Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
       position on a trial before a magistrate judge.

       The Parties do not agree to a trial before a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.

       Plaintiff makes no demand for a jury trial.

       On October 3, 2019, Defendant made a timely demand for a jury trial in her answer.

19.    Specify the number of hours it will take to present the evidence in this case.

       The evidence in this case could be presented in less than one day.

20.    List pending motions that could be ruled on at the initial pretrial and scheduling
       conference.

       None.

21.    List other motions pending.

       None.

22.    Indicate other matters peculiar to this case, including discovery that deserve the
       special attention of the court at the conference.

       The United States anticipates filing a Motion for Possession.

23.    Certify that all parties have filed Disclosure of Interested Parties as directed in the
       Order for Conference and Disclosure of Interested Parties, listing the date of filing
       for the original and any amendments.

       Plaintiff filed a Disclosure of Interested Parties with the Court on August 6, 2019, and
       Defendant filed her Disclosure of Interested Parties with the Court on September 4, 2019.

24.    List the names, bar numbers, addresses, and telephone numbers of all counsel.

       COUNSEL FOR PLAINTIFF:
       HILDA M. GARCIA CONCEPCION
       Assistant United States Attorney
       Southern District of Texas No.3399716
       Puerto Rico Bar No. 15494
       1701 W. Bus. Highway 83, Suite 600
       McAllen, TX 78501
       Telephone: (956) 618-8004
                                            Page 8 of 11
                             Joint Discovery/Case Management Plan
Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 9 of 11



 Facsimile: (956) 618-8016
 E-mail: Hilda.Garcia.Concepcion@usdoj.gov
 Attorney-In-Charge for Plaintiff



 COUNSEL FOR DEFENDANT:

 RICARDO A. GARZA
 Texas State Bar No. 24109912
 Southern District of Texas No. 3336127
 1017 West Hackberry Avenue
 Alamo, Texas 78516
 Telephone (956) 787-8171 ext. 122
 ricky@texascivilrightsproject.org
 Attorney for Defendant

 EFRÉN C. OLIVARES
 Texas State Bar No. 24065844
 Southern District of Texas No. 1015826
 1017 West Hackberry Avenue
 Alamo, Texas 78516
 Telephone (956) 787-8171 ext. 121
 efren@texascivilrightsproject.org
 Attorney-in-Charge

 EMMA HILBERT
 State Bar No. 24107808
 Southern District of Texas No. 2942270
 1405 Montopolis Dr.
 Austin, TX 78741
 Telephone (512) 474-5073 ext. 105
 emma@texascivilrightsproject.org
 Attorney for Defendant

 ERIN THORN VELA
 State Bar No. 24093261
 Southern District of Texas No. 2744303
 1017 West Hackberry Avenue
 Alamo, Texas 78516
 Telephone (956) 787-8171 ext. 127
 erin@texascivilrightsproject.org




                                  Page 9 of 11
                    Joint Discovery/Case Management Plan
      Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 10 of 11

                                                     FOR PLAINTIFF:

FOR DEFENDANT:                                       RYAN K. PATRICK
                                                     United States Attorney
VELMA E. FLORES                                      Southern District of Texas


By:     _s/ Ricardo A. Garza____________       By:   _s. Hilda M. Garcia Concepción______
        RICARDO A. GARZA                             HILDA M. GARCIA CONCEPCION
        Texas State Bar No. 24109912                 Assistant United States Attorney
        Southern District of Texas No. 3336127       Southern District of Texas No.3399716
        1017 West Hackberry Avenue                   Puerto Rico Bar No. 15494
        Alamo, Texas 78516                           1701 W. Bus. Highway 83, Suite 600
        Telephone (956) 787-8171 ext. 122            McAllen, TX 78501
        ricky@texascivilrightsproject.org            Telephone: (956) 618-8004
        Attorney for Defendant                       Facsimile: (956) 618-8016
                                                     E-mail: Hilda.Garcia.Concepcion@usdoj.gov
        and                                          Attorney-In-Charge for Plaintiff

        EFRÉN C. OLIVARES
        Texas State Bar No. 24065844
        Southern District of Texas No. 1015826
        1017 West Hackberry Avenue
        Alamo, Texas 78516
        Telephone (956) 787-8171 ext. 121
        efren@texascivilrightsproject.org
        Attorney-in-Charge

        and

        EMMA HILBERT
        State Bar No. 24107808
        Southern District of Texas No. 2942270
        1405 Montopolis Dr.
        Austin, TX 78741
        Telephone (512) 474-5073 ext. 105
        emma@texascivilrightsproject.org
        Attorney for Defendant

        and

        ERIN THORN VELA
        State Bar No. 24093261
        Southern District of Texas No. 2744303
        1017 West Hackberry Avenue
        Alamo, Texas 78516
        Telephone (956) 787-8171 ext. 127
        erin@texascivilrightsproject.org


                                         Page 10 of 11
                               Joint Discovery/Case Management
    Case 7:19-cv-00254 Document 15 Filed on 10/04/19 in TXSD Page 11 of 11



                                CERTIFICATE OF SERVICE

       I, Hilda M. Garcia-Concepción, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on October 4, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system and sent a copy via ECF to the following counsel:

Ricardo A. Garza (email: ricky@texascivilrightsproject.org), Efren C. Olivares (email:

efren@texascivilrightsproject.org), Emma Hilbert (email: emma@texasciviltightsproject.org) and

Erin Thorn (email: erin@texascivilrightsproject.org).


                                             By:    __s/ Hilda M. Garcia Concepcion______
                                                    HILDA M. GARCIA-CONCEPCION
                                                    Assistant United States Attorney




                                          Page 11 of 11
                                Joint Discovery/Case Management
